Case 1:18-cv-00182-LEK-KJM Document 30 Filed 02/20/19 Page 1 of 4   PageID #: 150




  WEINBERG, ROGER & ROSENFELD
  ASHLEY K. IKEDA 2955-0
  JERRY P.S. CHANG 6671-0
  Central Pacific Plaza
  220 South King Street, Suite 901
  Honolulu, Hawaii 96813
  Telephone No.: (808) 528-8880
  Facsimile No.: (808) 528-8881
  e-mail: aikeda@unioncounsel.net
          JChang@unioncounsel.net

  Attorneys for Plaintiffs TRUSTEES OF THE
  HAWAII LABORERS’ TRUST FUNDS

               IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

  TRUSTEES OF THE HAWAII          )         CIVIL NO. 18-00182-LEK-KJM
  LABORERS’ TRUST FUNDS et        )
  al.,                            )         GARNISHEE SUMMONS
              Plaintiffs,         )
                                  )
        vs.                       )
                                  )
  TAU MASONRY, LLC, a Hawaii )
  Limited Liability Company, and )
  TAUSINGA HAFOKA,                )
  individually, and dba TAU       )
  MASONRY,                        )
                                  )
                   Defendants,    )
                                  )
       and                        )
                                  )
  FIRST HAWAIIAN BANK,            )
                                  )
                   Garnishee.     )
  _______________________________ )
Case 1:18-cv-00182-LEK-KJM Document 30 Filed 02/20/19 Page 2 of 4   PageID #: 151




                          GARNISHEE SUMMONS

  TO: ANY PERSON IN HAWAII AUTHORIZED TO MAKE SERVICE

  You are commanded to leave a true and attested copy of this

  Summons and Order with the above-named Garnishees at the

  following address:

       TO: FIRST HAWAIIAN BANK
           999 Bishop Street, 8th Floor
           Honolulu, Hawaii 96813

             Garnishee

       You, as Garnishee, is hereby SUMMONED and required to

  appear personally before the Honorable KENNETH J. MANSFIELD,

  U.S. District Court Magistrate Judge, in his Courtroom in the

  Prince Kuhio Federal Building, Honolulu, Hawaii, at 9:45 a.m., on

  April 5, 2019, OR to file a written disclosure in the above-entitled

  Court, and serve a copy of it on the Plaintiffs or their attorney

  within twenty (20) days after service of this summons upon you,

  exclusive of the date of service.

       Your disclosure must be made under Oath. It must state

  whether you have or at the time of service:




                                       2
Case 1:18-cv-00182-LEK-KJM Document 30 Filed 02/20/19 Page 3 of 4   PageID #: 152




              a.   had any of the goods or effects of the Defendants

  above-named in your hands, and if so, their nature, amount and

  value; or

              b.   were or are indebted to the Defendants, and if so,

  the nature and amount of the debt; or

              c.   Defendants were in receipt from you of any salary,

  wages, commissions, stipend, annuity, net income or a portion of

  net income under a trust, and if so, the amount or rate thereof.

       You as Garnishees are HEREBY ORDERED, to hold and

  secure from the time of service of this Summons, and until further

  order by the Court, an amount of money which shall not exceed

  120% of the amount of judgment, $17,724.46, as to Defendants

  TAU MASONRY, LLC, a Hawaii Limited Liability Company, and

  TAUSINGA HAFOKA, individually, and dba TAU MASONRY, plus

  pre-judgment interest and post-judgment attorney's fees, interest

  and costs, as provided by H.R.S. Chapters 652 and 653, as

  amended.




                                       3
Case 1:18-cv-00182-LEK-KJM Document 30 Filed 02/20/19 Page 4 of 4   PageID #: 153



  See FEDERAL WAGE GARNISHMENT LAW, attached hereto as

  Exhibit "A", FOR APPLICABLE RESTRICTIONS.

  (Singular includes plural and masculine includes feminine and

  neuter.)

        DATED: Honolulu, Hawaii,           February 20, 2019




                                     Isl C. Brost, Deputy Clerk
                                     DEPUTY CLERK OF THE ABOVE
                                     ENTITLED COURT




                                       4
